Citation Nr: 1448449	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing.  A transcript of the hearing is associated with the claims file.

In July 2011, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

2.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in November 2008.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private medical records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA audiology examination in December 2008 and September 2011.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Tinnitus

There is no complaint, diagnosis, or treatment for tinnitus in service.  The Veteran experienced acoustic trauma during basic training when conducting weapons training.  He also described his job in the military working on a LAV 25, a vehicle that made a significant amount of noise.  Additionally, he asserted that he noticed ringing and buzzing in his ear during his time in service.

The Veteran underwent two VA examinations.  At the first examination the Veteran indicated that he first became aware of his tinnitus in 1999, after service.  The examiner noted that given that the Veteran did not become aware of tinnitus until 1999 it is less likely as not that tinnitus was caused by or a result of military noise exposure.

However, at the September 2011 examination and at the Board hearing, the Veteran said he began experiencing ringing in his ears during service.  The examiner at the September 2011 examination opined that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  The rationale was that based on his "history of military noise exposure it is at least as likely as not that the tinnitus originated during his military service."

The Veteran has offered competent and credible evidence that he was exposed to loud noises during service.  The Board finds that his credible testimony, in combination with the September 2011 examination report and his service and exposure to loud noise, establishes that the Veteran's tinnitus is causally related to noise exposure during active service.  Therefore, service connection for tinnitus is warranted.

IV.  Hearing Loss

The Veteran asserts that he has hearing loss that is related to in-service noise exposure.  He testified at the Board hearing in April 2011 that he experienced acoustic trauma during basic training when conducting weapons training.  He also described his job in the military working on a LAV 25, a vehicle that made a significant amount of noise.  He testified, and the post-service treatment records support, that he was given hearing aids by VA a year and a half before the Board hearing.

The service treatment records are silent for hearing loss.  There are no service treatment records showing complaints, treatment, or diagnosis of any hearing related problems during service.  At the Veteran's examination in May 1998, the Veteran underwent an audiometric evaluation and no hearing loss disability was shown or noted.  On the contrary, examination showed normal hearing.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds, in decibels, from the December 2008 test were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
65
75
LEFT
15
20
15
55
70
    
Speech recognition scores were 92 percent in both ears.  These results show some hearing loss.  The examiner noted that the Veteran's hearing loss "was not documented in the military records...[therefore] it is less likely as not that his hearing loss...[was] caused by or a result of the military noise exposure."

At the subsequent September 2011 examination, the report also notes bilateral hearing loss.  Again, the examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  The examiner provided the following rationale: "Test results dated [in June 1994] and [in May 1998] both reveal bilateral normal hearing."

The Board also reviewed post-service treatment records.  The earliest VA treatment records are dated a decade after service, in 2008.  VA records do show treatment for hearing loss, but no opinion on etiology is found in those records.

The Board has also considered the lay evidence of record.  The statements from the Veteran and his parents describing the Veteran's symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay witnesses, however, are not competent to diagnose the Veteran with hearing loss, as it is of such complexity that it does not lend itself to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran's hearing loss was the result of his service for which service connection may be established.

Moreover, there is approximately a decade gap in time from the Veteran's discharge to the first documented post-service complaints of hearing loss.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service has greater probative value than subjective statements and the audiology test conducted many years later.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss on a direct or presumptive basis.  There is no evidence of hearing loss during service and the earliest medical records documenting hearing loss are dated a decade after the Veteran left service.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


